DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
  
Claim Status
This Office Action is in response to communications filed on 12//02/2022. Claims 1-4, 6-7, 9, 11-12, 14 and 16-17 were amended. Claim 15 was canceled. No claims were newly added. Likewise, claims 1- 14 and 16-20 were pending for examination.
 
Claim Objections
Claims 14, 16 and 17 are objected to because of the following informalities:  

Claim 14 recites “locally and wirelessly receive an [[input]] customer instruction event corresponding to a request to access the retail store”, and “an” instead of “a” is interpreted to be a minor grammatical or typographical oversight. An appropriate correction is required.
Dependent claim 16 is also objected to for the same reason as above. 

Claim 17 recites “the automated retail management system” in lines 2-3, but the claim leads with and “an automated resource management system” instead.   Examiner interprets this to be a minor typographical discrepancy, and suggests that consistent terminology be used. An appropriate correction is required.

 
Title 35, U.S. Code 
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.   

Claim Rejections - 35 USC § 103

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reid (U.S. Patent Application Pub. 2015/0039458) in view of Barry et al. (U.S. Patent Application Pub. 2016/0308859).  

Regarding claim 17 (Currently Amended), Reid teaches an automated resource management system for automatic billing of a customer in a retail store (Figs 1-6, ¶007; a way of enabling customers to purchase goods in a retail store without having to queue for checkout) within a building (¶010; customer enters retail store, ¶015; customer transports container/shopping cart through the retail store; Examiner interprets entering and moving through the store as being inside a building/structure), the automated retail management system comprising: 
a point-of-sale system (Fig 1, ¶003, ¶005); 
a video capture system (¶010; when a customer enters the retail store, their biometric features including facial characteristics, gait, retinal image, and other biometric indicia enable the sensor-equipped server to automatically identify the customer); 
a[[n]] access server system communicably coupled to the video capture system and the point-of-sale system (¶105-¶107, Figs 4-5; providing a method/server enabling communication between electronic device and the server, the step 78 providing biometric sensors in operative communication with the server and in proximity with the user to detect user gestures, the step 80 of recognizing a gesture with the sensors and communicating a customer choice to the server and to the electronic device, the step 82 establishing electronic shopping cart for the customer and accessing the shopping cart with the electronic device, and the step 84 of charging the customer financial account based on purchase decisions. Examiner notes: per ¶027; sensors include a system of cameras, Abstract; to accessing/authenticate a customer's identity upon entry to a retail store) the access control server system comprising: 
a[[n]] access control server system communicably coupled to the video capture system and the point-of-sale system
an actuator positioned at an entryway of the retail store and configured to: 
permit ingress to the retail store by a customer; and 
permit egress of the retail store by the customer; 
a wireless receiver configured to receive identity information corresponding to a customer, the identity information received from a portable electronic device associated with the customer (¶029; wirelessly networked mobile electronic devices enable communication between shoppers' mobile devices, the panel, and also with nearby 3D depth sensors, cameras or other remote sensors… sensors allow for multiple perspectives to track movement of customers in the centimeter range. Mobile devices also enable another way to identify customers and track customer movement through a retail store via indoor localization methods); 
wherein: the access server system is configured to:
track a location of the customer within the retail store based at least in part on: input received from the video capture system trackinq movement of the customer within the retail store (¶029; wirelessly networked mobile electronic devices enable communication between shoppers' mobile devices, the panel, and also with nearby 3D depth sensors, cameras or other remote sensors… sensors allow for multiple perspectives to track movement of customers in the centimeter range); and  
wireless signals transmitted by the portable electronic device received locally by a wireless communication system within the building (¶029; wirelessly networked mobile electronic devices enable communication between shoppers' mobile devices, the panel, and also with nearby 3D depth sensors, cameras or other remote sensors... sensors allow for multiple perspectives to track movement of customers in the centimeter range. Mobile devices also enable another way to identify customers and track customer movement through a retail store via indoor localization methods. Analytical data regarding customer shopping patterns can be compiled and used by the retail store and others to maximize store design and presentation of products to customers); 
determine that a billable action by the customer has occurred in the retail store (¶022; customer transporting any item/items represented in electronic shopping cart/physically located in identified container, across a pre-determined region of the retail store) by receivinq a billable event at an event queue (¶016; Algorithms running on sensor-equipped server identify gestures of the customer, including placing an item into the identified container. This is defined as a Commit-to-Container gesture, which is termed herein as a (C) gesture. C gestures cause the price/description associated with the committed item to be added to an electronic shopping cart; Examiner interprets 
identifying customer transporting any item across a predetermined region as a billable action, (C) gesture as a billable event and causing item to be added to electronic shopping cart as an event queue); and 
initiate, with the point-of sale system, billing of the customer for [[the]]each received billable event action in response to determining that the billable action has occurred (¶022; the customer transporting any item or items that are represented in the electronic shopping cart, and physically located in the identified container, across a pre-determined region of the retail store causes the server to execute the Buy (B) function) 

Reid is silent on a[[n]] access control server system communicably coupled to the video capture system and the point-of-sale system
an actuator positioned at an entryway of the retail store and configured to: 
permit ingress to the retail store by a customer; and 
permit egress of the retail store by the customer.
Barry from an analogous physical access control and authentication art teaches 
 an access control server (¶103; access control device could serve as a server device to broadcast current time, date, weather conditions, etc. to all devices within wireless range) system (¶039) communicably coupled to the point-of-sale system (¶213; user may authenticate to a mobile access control device in support of a point of sale (POS) transaction; also see ¶212; logical access control embodiment the device 20 may be rigidly mounted, as in the physical access control embodiment) and the video capture system (Fig 2 per message area 38), the access control server system comprising:
an actuator positioned at an entryway of the retail store and configured to:
permit ingress to the retail store by a customer (¶039; when authenticating the identity of the person so that the system approves access of person through the door opening, and the device can communicate with the locking mechanism to unlock or otherwise enable passage of person through door opening); and
permit egress of the retail store by the customer (¶039; when authenticating the identity of the person so that the system approves access of person through the door opening, and the device can communicate with the locking mechanism to unlock or otherwise enable passage of person through door opening; entry & exit are both supported for access control).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the system of Reid with concept of:
an access server control system communicably coupled to the video capture system and the point-of-sale system, the access control system comprising:
an actuator positioned at an entryway of the retail store and configured to:
permit ingress to the retail store by a customer; and
permit egress of the retail store by the customer;
as taught by Barry above, in order to simply strengthen security of the products when authenticating the identity of the person so that the system approves access of person through the door opening, and the device can communicate with the locking mechanism to unlock or otherwise enable passage of person through door opening (Barry; ¶039).

Regarding claim 18, Reid and Barry teach the automated resource management system of claim 17, and Reid further teaches wherein the actuator is configured to permit ingress to the retail store by the customer (¶039; authenticating the identity of the person so that the system approves access of person through the door opening, and the device can communicate with the locking mechanism to unlock or otherwise enable passage of person through door opening) in response to the wireless receiver receiving the identity information (Fig 6, wireless option via mobile phone).

Regarding claim 19, Reid and Barry teach the automated resource management system of claim 17, and Reid further teaches wherein the billable action relates to goods offered for sale by the retail store (Fig 1, ¶022; the customer transporting any item or items that are represented in the electronic shopping cart, and physically located in the identified container, across a pre-determined region of the retail store causes the server to execute the Buy (B) function).

Regarding claim 20, Reid and Barry teach the automated resource management system of claim 17, and Reid further teaches wherein billing of the customer comprises updating a customer database (¶017; each C gesture is recorded in a continuous tally that is communicated to the customer via an electronic device attached to a shopping cart, or an electronic device carried by the customer; Examiner interprets continuous tally as customer database).
                      
Response to Arguments
Applicant's arguments filed 12/02/2022 have been fully considered but they are not persuasive. 

Applicant’s Arguments:
(1) (Remarks, filed 12/02/2022, pg. 9, para. 3).
Regarding claim 17, Applicant argues that there is no teaching or suggestion in Reid to leverage a particular order or sequences of particularly formatted events added to an event queue to ensure a particular person/customer is actually, physically present before a transaction is completed or to complete a transaction for each billable event detected by the system. 

Examiner respectfully disagrees. Examiner posits that Reid does leverage a particular order/sequence of the claimed events added to an event queue to ensure a particular person/customer is actually, physically present before a transaction is completed, as detailed in the rejection above.  For example, Reid first identifies the customer upon entry to the retail store (¶010; when a customer enters the retail store, their biometric features enable the sensor-equipped server to automatically identify the customer) then the biometric sensors are in operative communication with the server and in proximity with the user to detect user gestures and then charge the customer financial account based on purchase decisions. (¶105-¶107, Figs 4-5) each time the customer transports any item represented in electronic shopping cart/ physically located in identified container (billable que), across a pre-determined region of the retail store (¶022). Note: Examiner suggests that Applicant amend the claim with further detail regarding any particular order/sequence of particularly formatted events added to an event queue in similar fashion as exhibited in claim 1 and/or 14.

Allowable Subject Matter

Claims 1-13 are allowed.
Claims 14 and 16 would be allowable if the minor objections raised in Section 3 above are appropriately corrected.

	
Conclusion                               
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684    

							/QUAN ZHEN WANG/                                                                                  Supervisory Patent Examiner, Art Unit 2684